DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by, Hosono et al., US 2015/0217278.
	Regarding claims 1 and 5, Hosono teaches a method of producing catalyst by first preparing 12CaO·7Al2O3 (C12A7:O as described in Hosono) with a surface area of 40 m2/g; secondly supporting a ruthenium compound on the C12A7, and reducing the ruthenium in a reduction process in a reducing atmosphere. See [0082], [0085], [0090], and claims 5-14. Hosono is silent regarding the increase in ruthenium particle size before and after the reduction process. However, Hosono teaches heating to 400°C in a reducing atmosphere. See [0085] and [0090]. The catalyst is also activated by heating to 400-
	Regarding claim 2, Hosono the surface area after the reduction treatment is 40 m2/g. See Examples 5 and 7 in Tables 1 and 2. 
	Regarding claim 3, Hosono teaches a hydrothermal treatment. See [0082]. 
	Regarding claim 4, Hosono teaches impregnation and vapor deposition. See [0067]-[0073, [0085], and claim 5.
	Regarding claim 8, Hosono teaches C12A7 which contains Ca atoms (alkaline earth metal atoms).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hosono et al., US 2015/0217278
	Regarding claims 6-7, Hosono teaches producing a molding product. See [0073]. Hosono is silent regarding at which point the catalyst was molded. However, the determination of when to mold the catalyst would have been obvious to one of ordinary skill in the art in order to produce the desired shape. Selection of any order of performing process steps is prima facie obviousness in the absence of unexpected results. See MPEP 2144.04 IV. C. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736